               Case 1:19-cv-09767-AKH Document 166 Filed 07/01/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK




    IN RE PARETEUM SECURITIES LITIGATION                     Case No. 1:19-cv-09767-AKH-GWG



                              STIPULATION AND [PROPOSED] ORDER

              Lead Plaintiff the Pareteum Shareholder Investor Group (“PSIG”), Defendants Pareteum

Corporation (“Pareteum”), Robert Turner (“Turner”), Victor Bozzo (“Bozzo”), Edward O’Donnell

(“O’Donnell”), Denis McCarthy (“McCarthy”), Rob Mumby (“Mumby”), Robert Lippert

(“Lippert”), Yves van Sante (“van Sante”), Luis Jimenez-Tunon (“Jiminez-Tunon”), Dawson

James Securities Inc. (“Dawson James”), and Squar Milner LLP (“Squar Milner”), and Plaintiff

William Baxley (“Plaintiff Baxley”),1 by and through their undersigned counsel, hereby jointly

stipulate as follows:

              WHEREAS, on January 10, 2020, the Court granted the PSIG’s motion to consolidate three

related putative securities class actions into the above-captioned action (the “Action”), and

appointed the PSIG as Lead Plaintiff and undersigned counsel as Lead Counsel for the putative

class (the “Consolidation Order”);

              WHEREAS, on March 2, 2020, in the related action William Baxley, et al. v. Pareteum

Corporation, et al., No. 20-cv-03738 (the “Baxley Action”), Plaintiff Baxley filed an Unopposed

Motion to Transfer Venue (the “Transfer Motion”) requesting that the United States District Court


1
        Defendants Pareteum, Turner, McCarthy, Bozzo, O’Donnell, Mumby, Lippert, and van
Sante, and Jimenez-Tunon may be collectively referred to herein as the “Pareteum Defendants,”
and, together with Dawson James and Squar Milner, may be collectively referred to herein as
“Defendants.” Defendants, Lead Plaintiff, and Plaintiff Baxley may be collectively referred to
herein as the “Parties.”

00015452v.1
               Case 1:19-cv-09767-AKH Document 166 Filed 07/01/20 Page 2 of 4



for the Northern District of Alabama transfer the Baxley Action “to the Southern District of New

York for ultimate consolidation” with this Action;

              WHEREAS, on April 30, 2020, the United States District Court for the Northern District

of Alabama granted the Transfer Motion, finding that “[t]ransfer of the action to the Southern

District of New York where, presumably, it will be consolidated with [this Action], will create

efficiencies likely to benefit all parties, as well as witnesses”;

              WHEREAS, on May 14, 2020, the Baxley Action was transferred into the United States

District Court for the Southern District of New York and referred to Your Honor “as possibly

related to” this Action;

              WHEREAS, on May 21, 2020, the PSIG filed a Notice of Related Case informing the Court

that PSIG believed the Baxley Action was related to, and therefore should be consolidated with,

this Action;

              WHEREAS, the PSIG and Alabama counsel for Plaintiff Baxley subsequently conferred

and agreed that the Baxley Action should be consolidated with and into this Action pursuant to the

Consolidation Order;

              WHEREAS, on June 23, 2020, the Court held a status conference during which the PSIG

advised the Court that Plaintiff Baxley did not oppose consolidation of the Baxley Action with this

Action, and the Court requested that the PSIG submit a joint stipulation and proposed order to that

effect;

              IT IS HEREBY STIPULATED AND AGREED, by and among undersigned counsel for

the Parties, that:

              1.     Pursuant to the Consolidation Order, the Baxley Action is hereby consolidated with

and into this Action for all purposes under the leadership of Lead Plaintiff and Class Counsel.



00015452v.1                                          2
              Case 1:19-cv-09767-AKH Document 166 Filed 07/01/20 Page 3 of 4



STIPULATED AND AGREED BY:

KAHN SWICK & FOTI, LLC                          CAMPBELL PARTNERS, LLC

/s/ Melinda Nicholson                           /s/ Andrew P. Campbell
Lewis S. Kahn                                   Andrew P. Campbell
Melinda A. Nicholson (MN-6251)                  J. Harris Hagood
Michael J. Palestina (admitted PHV)             505 20th Street North, Suite 1600
Melissa H. Harris (MH-3583)                     Birmingham, Alabama 35203
1100 Poydras Street – Suite 3200                Telephone: (205) 224-0750
New Orleans, Louisiana 70163                    Email: andy@campbellpartnerslaw.com
Telephone: (504) 455-1400                       Email: harris@campbellpartnerslaw.com
Facsimile: (504) 455-1498
Email: Lewis.Kahn@ksfcounsel.com                Counsel for Plaintiff William Baxley
Email: Melinda.Nicholson@ksfcounsel.com
Email: Michael.Palestina@ksfcounsel.com
Email: Melissa.Harris@ksfcounsel.com            MCGUIREWOODS LLP

-and-                                           /s/ Stephen G. Foresta
                                                Stephen G. Foresta (SF-3934)
J. Ryan Lopatka                                 Jeffrey J. Chapman (JC-1813)
KAHN SWICK & FOTI, LLC                          1251 6th Ave., 20th Floor
250 Park Ave., Suite 2040                       New York, NY 10020
New York, NY 10177                              Telephone: (212) 548-2100
Telephone: (212) 696-3730                       Facsimile: (212) 715-6295
Facsimile: (504) 455-1498                       Email: sforesta@mcguirewoods.com
Email: j.lopatka@ksfcounsel.com                 Email: jchapman@mcguirewoods.com

Lead Counsel for Lead Plaintiff Pareteum        Counsel for Pareteum Corporation and the
Shareholder Investor Group                      Individual Defendants

WHITE ARNOLD & DOWD P.C.                        SCHIFF HARDIN LLP

/s/ J. Mark White                               /s/ Kayvan B. Sadeghi
J. Mark White                                   Kayvan B. Sadeghi
2025 Third Avenue North, Suite 500              1185 Avenue of the Americas, Suite 3000
Birmingham, Alabama 35203                       New York, NY 10036
Telephone: (205) 323-1888                       Telephone: (212) 745-0855
Email: mwhite@whitearnolddowd.com               Facsimile: (212) 753-5044
                                                Email: ksadeghi@schiffhardin.com
Counsel for Plaintiff William Baxley
                                                Counsel for Defendant Dawson James
                                                Securities Inc.




00015452v.1                                 3
               Case 1:19-cv-09767-AKH Document 166 Filed 07/01/20 Page 4 of 4



WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER LLP

/s/ Peter J. Larkin
Peter J. Larkin
Thomas R. Manisero
Rebecca R. Gelozin
1133 Westchester Avenue
White Plains, New York 10604
Telephone: (914) 323-7000
Email: peter.larkin@wilsonelser.com
Email: thomas.manisero@wilsonelser.com
Email: rebecca.gelozin@wilsonelser.com

Counsel for Defendant Squar Milner LLP


                                                 ORDER

              The above stipulation having been considered, and good cause appearing therefore, IT IS

SO ORDERED.


              Signed this ______ day of _______________________, 2020.



                                                  ____________________________________
                                                  HONORABLE ALVIN K. HELLERSTEIN
                                                  UNITED STATES DISTRICT JUDGE




00015452v.1                                          4
